Case 3:18-cv-02068-MAB Document 87 Filed 06/22/20 Page 1 of 7 Page ID #296


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LAWRENCE M. BUTLER, SR.,

                      Plaintiff,

 v.                                           Case No. 3:18-CV-2068-MAB

 TARGET CORPORATION,

                      Defendant.


                         MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

      This is a negligence action arising out of Plaintiff Lawrence M. Butler, Sr.’s fall at

a Target store, owned by Defendant Target Corporation, located in Belleville, Illinois.

More specifically, Plaintiff’s theory of recovery hinges on premises liability. Now

pending before the Court is Defendant Target’s motion for summary judgment (Doc. 48).

For the reasons set forth below, the motion is GRANTED.

                                   PROCEDURAL BACKGROUND

      Defendant Target removed this case from St. Clair County, Illinois on November

12, 2018 pursuant to 28 U.S.C. § 1446 (Doc. 1). The Court has jurisdiction over this matter

since complete diversity exists between the parties pursuant to 28 U.S.C. § 1332(a) (Doc.

13). Defendant Target filed a motion for summary judgment on October 25, 2019 (Docs.

48, 49, 50). Soon after, Plaintiff filed an amended complaint against Defendant Target on

October 28, 2019 (Doc. 51).

      Plaintiff filed his response in opposition to Defendant Target’s motion for

summary judgment on December 2, 2019 (Doc. 56). Defendant Target filed its reply on

                                       Page 1 of 7
Case 3:18-cv-02068-MAB Document 87 Filed 06/22/20 Page 2 of 7 Page ID #297


December 12, 2019 (Doc. 58). On December 20, 2019, Plaintiff, with leave of Court, filed

what he characterized as an amended response, which included a set of photographs

(Doc. 63). On May 4, 2020, Defendant Target filed a motion to dismiss for lack of

prosecution with responses due by June 8, 2020 (Doc. 86). The motion to dismiss is

predicated on Plaintiff’s failure to retain new counsel after his previous counsel withdrew

pursuant to Plaintiff’s request and a breakdown in communication (See Docs. 80, 84, 86).

Plaintiff, now proceeding pro se, has never responded to this motion to dismiss.

                                     FACTUAL BACKGROUND

       On or around January 20, 2018, Plaintiff exited the Belleville, Illinois Target when

he tripped over what he described as an uneven raised concrete walkway, causing him

to fall and sustain injuries (Docs. 49-2, 51). At the time of his fall, Plaintiff was carrying a

55-pound bag of dog food on his right shoulder (Doc. 49-2, p. 11). An Executive Team

Leader, Ms. Tabatha Johnston (employed by Defendant Target), arrived on the scene

immediately after Plaintiff’s fall to help him (Doc. 49-3, p. 1).

       Both Plaintiff and Ms. Johnston testified that they did not observe a lip, bump,

trash, uneven pavement, ice, liquid, or other dangerous conditions or materials in and

around the area where Plaintiff fell on January 20, 2018 (Doc. 49-2, pp. 11-12; Doc. 49-3).

       Plaintiff further stated that he returned to the site the next day and took pictures

of the area where he fell (Doc. 49-2, p. 11). Plaintiff submitted those pictures into the

record with his amended response to Defendant’s motion for summary judgment (Doc.

63-1). Plaintiff testified that he was unable to find or measure any lip or bump in the

sidewalk when he returned the next day because he did not bring a measuring device

with him (Doc. 49-2, pp. 11-12).

                                         Page 2 of 7
Case 3:18-cv-02068-MAB Document 87 Filed 06/22/20 Page 3 of 7 Page ID #298


       Ms. Johnston testified that Defendant Target is unaware of any other falls in that

area for at least the last five years (Doc. 49-3, pp. 11-12). Additionally, she testified that

this is a high trafficked area by customers and employees, and no other customers or

employees have complained about the sidewalk conditions there within the last five

years (Doc. 49-3, p. 12).

                                     LEGAL STANDARD

       Summary judgment is proper if there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). “Factual

disputes are genuine only if there is sufficient evidence for a reasonable jury to return a

verdict in favor of the non-moving party on the evidence presented, and they are material

only if their resolution might change the suit’s outcome under the governing law.”

Maniscalco v. Simon, 712 F.3d 1139, 1143 (7th Cir. 2013) (citation and internal quotation

marks omitted).

       In deciding a motion for summary judgment, the court’s role is not to determine

the truth of the matter, but instead to determine whether there is a genuine issue of

material fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Doe v. R.R. Donnelley

& Sons Co., 42 F.3d 439, 443 (7th Cir.1994). In deciding a motion for summary judgment,

“[a] court may not . . . choose between competing inferences or balance the relative weight

of conflicting evidence; it must view all the evidence in the record in the light most

favorable to the non-moving party and resolve all factual disputes in favor of the

nonmoving party.” Hansen v. Fincantieri Marine Grp., LLC, 763 F.3d 832, 836 (7th Cir. 2014)

(citations omitted).



                                        Page 3 of 7
Case 3:18-cv-02068-MAB Document 87 Filed 06/22/20 Page 4 of 7 Page ID #299


                                             DISCUSSION

       Property owners owe their invitees a duty to keep the premises in a reasonably

safe condition. Parker v. Four Seasons Hotels, Ltd., 845 F.3d 807, 811 (7th Cir. 2017). To

prevail on a claim based on premises liability, a plaintiff must establish:

       (1) the existence of a condition that presents an unreasonable risk of harm
       to persons on the premises; (2) that the defendants knew, or should have
       known, that the condition posed an unreasonable risk of harm; (3) that the
       defendants should have anticipated that individuals on the premises would
       fail to discover or recognize the danger or otherwise fail to protect
       themselves against it; (4) a negligent act or omission on the part of the
       defendant; (5) an injury suffered by the plaintiff; and (6) that the condition
       of the property was a proximate cause of the injury to the plaintiff.

Id. (citing Jordan v. Nat’l Steel Corp., 701 N.E.2d 1092, 1094-1096 (1998)). See also Mueller v.

Phar-Mor, Inc., 784 N.E.2d 226, 231 (2000). “An unreasonable risk of harm refers to

dangers that are ‘hidden, unusual, or not to be expected.’” Grossman v. Menard, Inc., No.

17 C 2242, 2018 WL 4563071, at *2 (N.D. Ill. Sept. 24, 2018) (quoting Horcher v. Guerin, 236

N.E.2d 576, 579 (2d Dist. 1956)). Additionally, to determine whether a party had notice of

a dangerous condition, the dangerous condition must have been “present for a sufficient

length of time such that in the exercise of ordinary care, its presence should have been

discovered” or “that the dangerous condition was part of a pattern of conduct or a

recurring incident.” Piotrowski v. Menard, Inc., 842 F.3d 1035, 1040 (7th Cir. 2016).

       Defendant Target and Plaintiff disagree about 1) whether there was a condition

that presented an unreasonable risk of harm, and 2) whether Defendant Target knew or

should have known that the conditions posed an unreasonable risk of harm. Defendant

Target argues that it is entitled to summary judgment because Plaintiff has failed to

produce any evidence that a dangerous condition existed in the area where Plaintiff fell, or


                                         Page 4 of 7
Case 3:18-cv-02068-MAB Document 87 Filed 06/22/20 Page 5 of 7 Page ID #300


that Defendant Target had actual or constructive notice of a dangerous condition (Doc.

48). Plaintiff alleges that there was an unsafe condition on Defendant Target’s property

because there was, in fact, a bump or lip on the sidewalk that created a dangerous, uneven

pavement outside Defendant Target’s store and that Defendant Target knew about this

dangerous condition (Doc. 56).

       The court in Grossman v. Menard addressed a similar situation, so its analysis is

instructive here. There, the plaintiff brought a similar lawsuit alleging that a crack in the

pavement of the parking lot at a Menard’s store created a condition that presented an

unreasonable risk of harm and that the defendant was aware of this condition. The

defendant moved for summary judgment, arguing this crack did not pose a risk to its

customers and, therefore, they had no notice of a dangerous condition. Grossman, 2018

WL 4563071, at *1.

       The court found there was no genuine dispute about the plaintiff’s claim that the

condition of the asphalt in question posed an unreasonable risk of harm because the

plaintiff failed to provide any expert testimony and the photos in the record did not

support an inference of a dangerous condition. Id. at *6. The court further noted that, to

the extent they can be interpreted at all, the photographs show ordinary defects in the

pavement, including perhaps a minor depression in the asphalt. Id. The court further

noted that there was nothing that appeared hidden, unusual, or unexpected in the

parking lot surface. Id.

       The same is true here. Plaintiff asserts that the uneven pavement at Defendant

Target’s store was an unsafe, defective, and in a dangerous condition (Doc. 51). But he

offers no expert testimony to support this conclusion. Plaintiff provided three photos of

                                        Page 5 of 7
Case 3:18-cv-02068-MAB Document 87 Filed 06/22/20 Page 6 of 7 Page ID #301


the area where the alleged uneven walkway exists (Doc. 61-3). The photographs present

what appears to be ordinary defects in the pavement with a bit of grout missing from

part of the sidewalk (Id.). Nothing in the photographs appears to be hidden, unusual, or

unexpected. Nothing in the photographs even appears to be uneven or protruding.

       Additionally, Plaintiff himself testified that he could not say if there was a lip or

bump in the sidewalk or the size of a lip or bump (Doc. 49-2, pp. 11-12). Both he and

Tabatha Johnston testified that there was no trash, ice, liquid, or other dangerous

conditions in or around the area in which Plaintiff fell (Doc. 49-3, pp. 7-9; 49-2, pp. 11-12).

Based on the evidence in the record, the sidewalk on which Plaintiff fell appears to be

normal and without anything hidden or unexpected that could pose an unreasonable risk

of injury to Plaintiff or other customers and employees at this store.

       Plaintiff fails to properly support his argument that the walkway shown in the

photographs represents an unreasonably dangerous or harmful condition on the

premises. As a result, Plaintiff fails to establish that Defendant Target breached a duty to

him. Accordingly, Defendant Target is entitled to summary judgment.

                                        CONCLUSION

       For the reasons set forth above, the motion for summary judgment filed by

Defendant Target Corporation (Doc. 48) is GRANTED and this action is DISMISSED

with prejudice. Accordingly, Defendant’s motion to dismiss (Doc. 86) is hereby MOOT.

The Clerk of Court is DIRECTED to enter judgment in favor of Defendant Target

Corporation and against Plaintiff Lawrence M. Butler, Sr. and close this case on the

Court’s docket.



                                        Page 6 of 7
Case 3:18-cv-02068-MAB Document 87 Filed 06/22/20 Page 7 of 7 Page ID #302


     IT IS SO ORDERED.

     DATED: June 22, 2020


                                       _/s/_Mark A. Beatty_____________
                                       MARK A. BEATTY
                                       United States Magistrate Judge




                               Page 7 of 7
